Citation Nr: 0940599	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  08-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a digestive system 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for multiple joint 
pain.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for depression.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a digestive system 
disorder.

7.  Entitlement to service connection for multiple joint 
pain.

8.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

9.  Entitlement to an increased rating for headaches, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to 
March 1985 and from March 1987 to December 1996.

These matters come before the Board of Veterans' Appeals 
(Board) from a merged appeal of May 2006 and January 2008 
rating decisions of the Department of Veterans' Affairs (VA) 
Regional Office (RO) in Pittsburgh,, Pennsylvania.  In the 
May 2006 decision, the RO denied entitlement to service 
connection for PTSD.  

In the January 2008 decision, the RO denied entitlement to an 
increased rating in excess of 10 percent for headaches and 
denied the Veteran's request to reopen his previously denied 
claims for service connection for hypertension, a digestive 
system disorder, multiple joint pain, and depression.  

During the course of the appeal, the issue with regard to the 
Veteran's stomach has been characterized as entitlement to 
service connection for a stomach condition and a stomach 
condition and irritable bowel syndrome.  Since the symptoms 
of the Veteran's claimed condition all involve the digestive 
system, the Board has characterized the issue as involving 
service connection for a digestive system disorder.  Clemons 
v. Shinseki, 23 Vet. App. 1 (2009) (holding that a Veteran's 
claim for service connection is properly understood as a 
claim for compensation for symptomatology regardless of how 
the symptomatology is diagnosed).  

As for the Veteran's petition to reopen his previously denied 
claims, the Board must initially determine whether new and 
material evidence has been submitted.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Hickson v. West, 11 Vet. App. 
374, 377 (1998).

The Veteran testified before the undersigned at a March 2009 
videoconference hearing at the RO.  A transcript of that 
hearing has been associated with his claims folder.

The issues of entitlement to service connection for 
hypertension and a psychiatric disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  In a May 1997 rating decision, the RO denied the 
Veteran's claim for service connection for hypertension as 
the condition was neither incurred in nor caused by service, 
and could not be presumed to be related to service.  

2.  In a November 2001 rating decision, the RO denied the 
Veteran's claims for service connection for a digestive 
system disorder and multiple joint pain as the Veteran did 
not have a diagnosed digestive system disability or a 
diagnosed joint disability.

3.  In a January 2004 rating decision, the RO denied the 
Veteran's claim for service connection for depression as the 
Veteran had not been diagnosed as having depression.

4.  Evidence received since the May 1997, November 2001, and 
January 2004 RO decisions includes information that was not 
previously considered and which establishes facts necessary 
to substantiate the claims for service connection for 
hypertension, a digestive system disorder, multiple joint 
pain, and depression, the absence of which was the basis of 
the previous denials.
  
6.  There is no medical explanation for the etiology of the 
Veteran's current digestive system disorder, diagnosed as 
irritable bowel syndrome, and irritable bowel syndrome is 
presumed to have been caused by service in the Southwest Asia 
theater of operations during the Persian Gulf War.

7.  There is no medical explanation for the etiology of the 
Veteran's current multiple joint pain, diagnosed as 
fibromyalgia, and fibromyalgia is presumed to have been 
caused by service in the Southwest Asia theater of operations 
during the Persian Gulf War.
 
8.  The Veteran experiences headaches and fatigue requiring 
rest an average of 5 times a week to 2 times a month.  He has 
not missed work due to headaches and he is able to continue 
working when experiencing a headache.


CONCLUSIONS OF LAW

1.  The RO's May 1997, November 2001, and January 2004 rating 
decisions that denied the claims for service connection for 
hypertension, a digestive system disorder, multiple joint 
pain, and depression are final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  The evidence received since the May 1997, November 2001, 
and January 2004 decisions is new and material and, 
therefore, sufficient to reopen the claims for service 
connection for hypertension, a digestive system disorder, 
multiple joint pain, and depression.  38 U.S.C.A. §§ 5107(b), 
5108; 38 C.F.R. § 3.156(a).

4.  The Veteran's digestive system disorder is presumed to 
have been incurred during service in the Southwest Asia 
theater of operations during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317, 4.114, Diagnostic Code (DC) 7319 (2009).  

5.   The Veteran's multiple joint pain is presumed to have 
been incurred during service in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 
1117, 1131; 38 C.F.R. §§ 3.303, 3.317, 4.71a, Diagnostic Code 
(DC) 5025 (2009).  

6.  The criteria for an increased rating of 30 percent for 
headaches have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.27, 
4.124a, Diagnostic Code (DC) 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the Veteran's petition to reopen his 
claims for service connection for hypertension, a digestive 
system disorder, multiple joint pain, and depression, and is 
granting the underlying claims for service connection for a 
digestive system disorder and multiple joint pain, the claims 
are substantiated, and there are no further VCAA duties as to 
these claims.  Wensch v. Principi, 15 Vet App 362, 367-68 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice 
and assistance).

As for the Veteran's claim for an increased rating for 
headaches, under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In a pre-adjudication letter dated in March 2007, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for an increased rating for headaches. This letter 
also satisfied the second and third elements of the duty to 
notify by delineating the evidence VA would assist him 
in obtaining and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  In any event, the March 2007 
letter complied with this requirement.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all other elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of his claim, in the March 2007 letter.

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 
5103(a) requires, at a minimum, that the Secretary notify the 
Veteran that, to substantiate an increased rating claim, the 
Veteran must provide, or ask the Secretary to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-
Flores v. Shinseki, Nos. 2008-7150 & 2008-7115, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  

The Court further held that if the diagnostic code under 
which the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the Veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  Id.

Furthermore, the Court directed that as with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the Veteran may submit (or ask the Secretary to obtain) 
that are relevant to establishing entitlement to increased 
compensation -- e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

The March 2007 letter told the Veteran that evidence of 
worsening could substantiate the increased rating claim.  The 
letter also notified the Veteran that medical or lay evidence 
could be submitted to substantiate his increased rating claim 
and provided specific examples.  The letter stated that the 
Veteran could submit letters from individuals who could 
describe the manner in which his disability had worsened.  

The March 2007 letter explained that disability ratings are 
determined by applying VA's rating schedule under which the 
RO would assign a rating from 0 to 100 percent, and that it 
would consider evidence of the nature of the symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  

The United States Court of Appeals for the Federal Circuit 
vacated the Court's decision in Vazquez-Flores v. Peake 
insofar as it required VA, in increased ratings claims, to 
provide notice of alternative diagnostic codes or potential 
daily life evidence.  Vazquez-Flores, 2009 WL 2835434 at *10.  
The Federal Circuit held that 38 U.S.C.A. § 5103(a) notice 
need not be Veteran specific, and that while impairment in 
activities of daily life may indicate impairment in earning 
capacity, the statutory scheme does not require such evidence 
for proper adjudication of a claim.  Id.

Nevertheless, a June 2008 letter notified the Veteran that VA 
would consider evidence of the impact of his condition upon 
daily life and that some of the rating criteria required 
specific measurements to substantiate entitlement to a higher 
rating.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment 
records and all of the identified post-service VA treatment 
records and private medical records.  In addition, the 
Veteran was afforded a VA examination for headaches.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The Veteran's petition to reopen his claims 
for service connection for hypertension, a digestive system 
disorder, multiple joint pain, and depression, and his claims 
for service connection for a digestive system disorder and 
multiple joint pain and for an increased rating for headaches 
are thus ready to be considered on the merits.

Analysis

Petitions to Reopen

Generally, an RO decision denying a claim which has become 
final may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  
Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material 
evidence has been presented to reopen a claim, the evidence 
for consideration is that which has been presented or secured 
since the last time the claim was finally disallowed on any 
basis, and not only since the last time it was disallowed on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).
If a chronic disease, such as hypertension, is shown in 
service and at any time thereafter, service connection will 
be conceded.  38 C.F.R. § 3.303(b).  There must, however, be 
sufficient observations in service to identify the disease 
entity.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

The RO denied the Veteran's claim for service connection for 
hypertension in May 1997 because the condition was neither 
incurred in nor caused by service, and could not be presumed 
to have been caused by service.  In a November 2001 rating 
decision, the RO denied the Veteran's claims for service 
connection for a digestive system disorder and multiple joint 
pain as the Veteran did not have a diagnosed digestive system 
disability or a diagnosed joint disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, in a 
January 2004 rating decision, the RO denied the Veteran's 
claim for service connection for depression as the Veteran 
had not been diagnosed as having depression.  See Id.  
Although notified of the RO's decisions, the Veteran did not 
appeal, and the May 1997, November 2001, and January 2004 
decisions are therefore final.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. §§ 3.104, 20.1103.

As for the Veteran's claim for service connection for 
hypertension, the following new evidence was received since 
the May 1997 denial: a March 2001 VA progress note, a June 
2001 VA primary care note, a September 2001 VA examination 
report, an October 2004 VA rheumatology note, an April 2006 
VA list of the Veteran's medical problems, May 2006 VA 
nursing notes, a May 2006 VA endocrinology note, a May 2006 
VA neuropsychology note, an August 2006 VA telephone 
encounter note, a September 2006 VA primary care note, a 
September 2006 VA preventive medicine note, a March 2007 VA 
list of the Veteran's medical problems, and a May 2007 VA 
examination report.

Although such evidence indicates that he has been diagnosed 
as having hypertension, none of the above evidence relates to 
whether a nexus exists between the Veteran's hypertension and 
service, on either a direct or presumptive basis.  
However, the Veteran has provided statements as to continuity 
of symptomatology. For example, in his January 2008 notice of 
disagreement (NOD) the Veteran stated that he initially had 
hypertension in service and that the condition continued 
since that time.  He further explained that he continued to 
experience a chronic condition which began in service.  

The Veteran is competent to report a continuity of 
symptomatology and newly presented evidence is presumed to be 
credible for purposes of determining whether or not it is new 
and material.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007); Savage v. Gober, 10 Vet. App. 488 
(1997).  Since the Veteran had not testified as to continuity 
of symptomatology prior to the RO's May 1997 decision and the 
evidence indicates that his hypertension may be related to 
service, the evidence is new and material and the Veteran's 
claim is reopened.

With regard to the Veteran's claim for service connection for 
a digestive system disorder, pertinent evidence received 
since the November 2001 denial includes, but is not limited 
to, a September 2003 VA rheumatology note, a July 2005 VA 
examination report, October 2005, December 2005, and March 
2006 VA individual therapy notes, and an August 2006 VA 
primary care note.  As this additional evidence shows that 
the Veteran has been diagnosed as having irritable bowel 
syndrome, the evidence is new and material and the Veteran's 
claim is reopened.

As for the Veteran's claim for service connection for 
multiple joint pain, pertinent evidence received since the 
November 2001 denial includes, but is not limited to, a July 
2005 VA examination report and August and September 2006 VA 
primary care notes.  As this additional evidence shows that 
the Veteran has been diagnosed as having fibromyalgia, which 
is defined as pain and stiffness in the muscles and joints, 
the evidence is new and material and the Veteran's claim is 
reopened.  See Dorland's Illustrated Medical Dictionary 711 
(31st ed. 2007).

With regard to the Veteran's claim for service connection for 
depression, pertinent evidence received since the January 
2004 denial includes, but is not limited to, August 2005 and 
May 2006 VA individual therapy notes and September 2006 and 
February 2007 VA telemedicine notes.  This additional 
evidence shows that the Veteran has been diagnosed as having 
depression.  Even if the Veteran had not been diagnosed as 
having depression, however, the newly submitted evidence 
reveals that he has been diagnosed as having other 
psychiatric disabilities, and hence, the evidence is new and 
material and the Veteran's claim is reopened.  See Clemons, 
23 Vet.App. at 1 (holding that a claim for service connection 
for PTSD encompasses a claim for service connection for a 
psychiatric disability no matter how it is diagnosed).

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999). Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075, 2009 WL 
2914339 (Fed. Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau, 492 F.3d at 1377; see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006) ("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
6 Vet. App. at 469 (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For Veterans with service in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317.  Under this law and regulation, 
service connection may be warranted for a Persian Gulf 
Veteran who exhibits objective indications of "a qualifying 
chronic disability" that became manifest during active 
military, naval or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  38 
C.F.R. 
§ 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.§ 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 3.317(a)(2).

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of a medically unexplained chronic multisymptom illness 
include, but are not limited to, the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

For purposes of 38 C.F.R. § 3.317, disabilities that have 
existed for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Digestive System Disorder

The Veteran's service personnel records indicate that he 
served in the Southwest Asia theater of operations during the 
Persian Gulf War from August to October 1991.  

His VA medical records reveal that he has been diagnosed as 
having a digestive system disorder, identified as irritable 
bowel syndrome.  Such records include, but are not limited 
to, a May 2006 VA neuropsychology note, an August 2006 VA 
primary care note, and a March 2007 VA list of the Veteran's 
medical problems.  

There is also competent evidence of a digestive system 
condition in service and of a continuity of symptomatology.  
The Veteran's service treatment records reveal multiple 
notations of abdominal pain and diarrhea.  For example, a 
July 1993 service treatment record indicates that the Veteran 
experienced stomach cramps, bowel discomfort, and diarrhea.  
An August 1993 service treatment record also reveals that the 
Veteran had a 5 month history of weight loss and intermittent 
loose stools since his return from Somalia.  Furthermore, 
February 1997 VA examination reports indicate that the 
Veteran developed a problem with his stomach and began 
experiencing diarrhea when he was in Germany and Somalia and 
contracted C-difficile.  Thus, there is evidence of an in-
service digestive system condition.

The Veteran's VA medical records indicate that he has 
experienced a history of digestive system symptomatology, 
including abdominal pain and diarrhea, since service.  A 
March 1998 VA general treatment note and February 1999 VA 
primary care note indicate that the Veteran had a history of 
left sided abdominal wall pain which radiated to the left 
inguinal region and that such symptoms began when he served 
in Somalia in 1994.  A February 2000 VA progress note reveals 
that the Veteran continued to complain of stomach pain.

March and June 2002 VA rheumatology notes indicated diagnoses 
of chronic diarrhea, presumed secondary to irritable bowel 
syndrome, and noted that the Veteran had a history of 
Clostridium difficile colitis in 1994-1995.

A September 2003 VA rheumatology note indicates that the 
Veteran was diagnosed as having a history of chronic 
diarrhea.  He had been diagnosed with irritable bowel 
syndrome and a review of pathology revealed areas of mild 
nonspecific colitis in the right colon and sigmoid colon.  
The Veteran was also noted to have worsening diarrhea.

A December 2004 VA gastroenterology consultation note reveals 
that the Veteran reported having daily loose, watery to semi-
formed bowel movements along with a generalized feeling of 
abdominal fullness, bloating, and urgency.  He also reported 
that in the few months prior to the December 2004 VA 
gastroenterology consultation, he had left upper and lower 
quadrant abdominal pain with increased stool frequency (up to 
10 bowel movements a day).  Diagnoses of, among other things, 
chronic diarrhea and probable irritable bowel syndrome were 
provided.

A February 2005 VA endocrinology note indicates that the 
Veteran reported having chronic diarrhea for approximately 10 
years and loose stools 4 to 8 times per day. October 2005 VA 
individual therapy notes also reveal that the Veteran 
reported having daily diarrhea almost immediately after 
eating due to irritable bowel syndrome.

A March 2006 VA individual therapy note indicates that the 
Veteran reported abdominal/stomach pain and increased daily 
diarrhea.  An August 2006 VA primary care note also indicates 
that the Veteran continued to experience diarrhea.  He 
reported that he would have 4 to 5 episodes per day, that it 
varied with what he ate, and that it was controlled by 
medication.  Examination of the abdomen revealed a ropy bowel 
in the left lower quadrant along the line of the descending 
colon which was tender to palpation.

Furthermore, April 2007 written statements submitted by the 
Veteran's wife and his friends (VA Form 21-4138) state that 
the Veteran was constantly going to the bathroom and that he 
experienced chronic bowel problems (diarrhea) ever since his 
return from service in Somalia.  The Veteran also reported 
during the March 2009 hearing experiencing daily chronic 
stomach pain and diarrhea.

Based on the foregoing, the Board finds that the criteria for 
service connection for a digestive system disorder are met.  
The condition has been diagnosed as irritable bowel syndrome 
and no known etiology for the condition has been provided.  
While there is no specific medical opinion attributing the 
Veteran's current irritable bowel syndrome to his in-service 
digestive system complaints, the presumption of service 
connection nonetheless applies, as irritable bowel syndrome 
is among the chronic multi-symptom illnesses included in the 
definition of qualifying chronic disabilities as set forth in 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Furthermore, the Board finds no evidence to rebut the 
presumption. The Veteran's medical records indicate that he 
has a chronic, i.e., existing for six months or more, 
disability due to irritable bowel syndrome. Given the 
frequency of the Veteran's complaints of digestive system 
disturbance, as indicated in his August 2006 report of 4 to 5 
episodes of diarrhea daily, and resolving all doubt in his 
favor, the Board finds that the Veteran's irritable bowel 
syndrome is at least 10 percent disabling under 38 C.F.R. § 
4.114, DC 7319.

Therefore, service connection for a digestive system disorder 
is warranted.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b); 38 
C.F.R. §§ 3.303, 3.317.

Multiple Joint Pain

The Veteran's VA medical records indicate that he has been 
diagnosed as having a joint disability, identified as 
fibromyalgia.  Such records include, but are not limited to, 
a March 2006 VA individual therapy note and an August 2006 VA 
primary care note.  

There is also competent evidence of a pain condition in 
service and history of joint pain since service.  The 
Veteran's service treatment records indicate that he was 
diagnosed with myofascial pain syndrome, which is defined as 
"a painful condition of skeletal muscles characterized by 
the presence of one or more discrete hyperesthetic areas 
termed trigger points, located within muscles or tendons; 
when stimulated by pressure, these trigger points produce 
pain in the area of the patient's symptoms."  See Hoag v. 
Brown, 4 Vet. App. 209, 212 (1993).  Thus, there is evidence 
of an in-service pain disability.  

A February 1997 VA examination report reveals that the 
Veteran had a possible unusual case of fibromyalgia of the 
left side of the body including the abdominal muscle.  The VA 
physician who conducted the February 1997 examination opined 
that the Veteran experienced the pain of fibromyalgia or 
myofascial pain to the point where he could not walk at times 
and had to use a cane to support his right side when he did 
walk.

A June 2001 VA consultation report indicates that the Veteran 
reported a history of pain in, among other places, his left 
side, below the ribs, his right ankle, and both ribs.  He 
developed joint pain one year prior to the June 2001 VA 
consultation.  Such generalized joint pain was continuous, 
characterized by intermittent swelling and stiffness after 
sitting for short periods of time, and variable in intensity 
depending upon the Veteran's activity.

A March 2002 VA occupational therapy consultation note 
reveals that the Veteran reported having pain in all joints, 
but mostly in his wrists and ankles.  Also, a March 2002 VA 
rheumatology note indicated a diagnosis of bilateral wrist 
pain, ankle pain, and right knee pain since 2001.

A June 2002 VA rheumatology note indicates that the Veteran 
reported pain in his shoulders, wrists, ankles, 
metacarpophalangeal joints, proximal interphalangeal joints, 
and both knees.  He was diagnosed with possible early 
seronegative arthritis with questionable reactive arthritis 
secondary to his history of chronic diarrhea and was placed 
on an empiric treatment with doxycycline for two months.

The December 2004 VA gastroenterology consultation note 
indicates that the Veteran had a history of fibromyalgia as 
well as wrist, ankle, right knee, and back pain since 2001.

An August 2006 VA primary care note indicates that the 
Veteran reported that he had fibromyalgia, especially in his 
back and in his joints.  He was taking weekly medication 
(methotrexate) which was helping him with his fibromyalgia, 
however the medication was discontinued and the condition had 
gotten significantly worse.  He also reported that he had a 
serum negative inflammatory arthritis, which was being 
treated as fibromyalgia.  A diagnosis of fibromyalgia was 
provided and it was noted that his pain was controlled by 
daily medication (salsalate).

Furthermore, during the March 2009 hearing, the Veteran 
testified that he began experiencing joint pain in service 
and that such pain had continued ever since.

Based on the above evidence, the Board finds that the 
criteria for service connection for multiple joint pain are 
met.  The condition has been diagnosed as fibromyalgia in the 
Veteran's VA medical records and no known etiology for the 
condition has been provided.  As fibromyalgia is among the 
chronic multi-system illnesses included in the definition of 
qualifying chronic disabilities in 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, the presumption of service connection 
applies.  

There is no evidence to rebut the presumption and the 
Veteran's medical records indicate that he has a chronic, 
i.e., existing for six months or more, disability due to 
fibromyalgia.  Given the frequency of the Veteran's 
complaints of joint pain and use of medication to control 
such pain and resolving all doubt in his favor, the Board 
finds that the Veteran's fibromyalgia is at least 10 percent 
disabling under 38 C.F.R. § 4.71a, DC 5025.

Therefore, service connection for multiple joint pain is 
warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107(b); 38 C.F.R. §§ 3.303, 3.317.



Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's headaches are currently evaluated pursuant to 
the criteria found in 38 C.F.R. § 4.124a, DCs 8199-8100.  
Hyphenated diagnostic codes are used when a rating under one 
code requires use of an additional diagnostic code to 
identify the basis for the rating assigned.  38 C.F.R. § 
4.27.  Here, the use of DCs 8199-8100 reflects that there is 
no diagnostic code specifically applicable to the Veteran's 
headaches, and that this disability is rated by analogy to 
migraines under DC 8100.  See 38 C.F.R. § 4.20 (allowing for 
rating of unlisted condition by analogy to closely related 
disease or injury).

Under DC 8100, migraines are rated as follows: a 10 percent 
rating is warranted for migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months; a 30 percent rating is warranted for 
migraines with characteristic prostrating attacks occurring 
on an average of once a month over the last several months; 
and a 50 percent rating is warranted for migraines with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The rating criteria do not define "prostrating".  Dorland's 
Illustrated Medical Dictionary defines "prostration" as 
"extreme exhaustion or powerlessness."  Dorland's 
Illustrated Medical Dictionary 1554 (31st ed. 2007).

A May 2007 VA examination report indicates that the Veteran 
was employed part-time in the postal service and that he 
reported not having missed any work in the previous 12 months 
due to headaches and that he was only at the post office for 
a couple of hours and could work with any headache that he 
experienced.  The Veteran further reported that he began 
experiencing headaches approximately 2 years prior to the May 
2007 VA examination and that they had been worsening as he 
had experienced worsening neck muscle spasms.  He had 
occasional nausea with the headaches, but no vomiting.

The Veteran also reported that he experienced no additional 
paresthesias, aura or sensitivities during the headaches 
other than bright sunlight.  He had occasional 
lightheadedness if he had a headache while walking up stairs 
or driving, but such lightheadedness did not seem to be 
solely associated with headaches.  The Veteran did not need 
to lie down in a dark room to relieve the headaches.  He 
experienced headaches 5 days a week and they would usually 
last most of the day.  He had fatigue during the headaches, 
but reported taking frequent naps during the day regardless 
of the headaches.  

Furthermore, the May 2007 VA examination report reveals that 
the Veteran was able to perform ordinary activity during the 
headaches and that he reported no incapacitation or treatment 
by a physician secondary to the headaches.  However, he did 
experience decreased concentration and difficulty taking 
notes in class as a part-time student when he had a headache.  
A diagnosis of chronic headaches, migrainous in nature, was 
provided.

During the March 2009 hearing, the Veteran testified that he 
experienced an average of two prostrating headaches a month 
which required him to lie down and sleep in a dark area for 
approximately an hour in order to recover.  He reported that 
he was undergoing treatment for such headaches and was taking 
medication (Amitriptyline).  The Veteran further testified 
that he was unable to study for class when experiencing 
headaches and that he could not do much of anything until he 
recovered.

The above evidence reflects that at worst, the Veteran has 
experienced headaches with associated fatigue on an average 
of 5 days a week.  However, he most recently reported during 
the March 2009 hearing that he experienced headaches which 
required him to lie down on an average of twice a month.  
Furthermore, he has not missed any work due to the headaches 
and was able to continue working as a postal employee when 
experiencing a headache.  Therefore, based on the frequency 
of his headaches and the fact that they do not produce severe 
economic inadaptability, an increased rating of 30 percent, 
but not higher, for headaches is warranted under DC 8100.

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional 
factors in this appeal.  The symptoms of the Veteran's 
disability are headaches and fatigue.  These symptoms are 
contemplated by the applicable rating criteria.  Thus, 
referral for consideration of an extraschedular evaluation 
for the service connected disability addressed herein is not 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual 
Unemployability (TDIU)

The Court has held that a TDIU is an element of all increased 
rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  In this 
case, the Veteran has reportedly had periods of unemployment 
due to his medical problems.  However, the evidence indicates 
that he has been enrolled as a student and the most recent 
evidence, including the May 2007 VA examination report and 
the March 2009 hearing testimony, indicates that he has been 
gainfully employed as a postal employee and has been enrolled 
as a student.  The question of entitlement to a TDIU is, 
therefore not raised.














							(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has been received, the petition 
to reopen the claim for service connection for hypertension 
is granted.

As new and material evidence has been received, the petition 
to reopen the claim for service connection for a digestive 
system disorder is granted.

As new and material evidence has been received, the petition 
to reopen the claim for service connection for multiple joint 
pain is granted.

As new and material evidence has been received, the petition 
to reopen the claim for service connection for depression is 
granted.
Entitlement to service connection for a digestive system 
disorder is granted.

Entitlement to service connection for multiple joint pain is 
granted.

Entitlement to an increased rating of 30 percent for 
headaches is granted.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The 
Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon, 20 Vet. App. 
at 83.

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007). 

The Veteran was afforded a VA examination for hypertension in 
February 1997.  The examination report noted three diastolic 
blood pressure readings over 90 (140/90, 144/96, 132/98) and 
the examiner diagnosed the Veteran with untreated 
hypertension.  

If a chronic disease, such as hypertension, is shown in 
service and at any time thereafter, service connection will 
be conceded.  38 C.F.R. § 3.303(b).  There must, however, be 
sufficient observations in service to identify the disease 
entity.  Id.  In his January 2008 NOD and during the March 
2009 hearing, the Veteran stated that hypertension was first 
identified in service.

The physician who conducted the February 1997 VA examination 
did not provide a medical opinion with regard to the 
Veteran's hypertension.  Subsequent to the February 1997 
examination, the Court issued its decision in Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); holding that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  

Furthermore, in his January 2008 NOD, the Veteran stated that 
he initially had hypertension in service and that the 
condition had continued since that time.  He further 
explained that he continued to experience a chronic condition 
which began in service.  Subsequent to the February 1997 
examination, the Court also held that a medical opinion was 
inadequate if it did not take into account the Veteran's 
reports of symptoms and history (even if recorded in the 
course of the examination).  Dalton v. Peake, 21 Vet. App. 23 
(2007).

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 
19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

As the February 1997 VA examination report did not include an 
opinion as to whether a relationship existed between the 
Veteran's hypertension and service and did not consider his 
subsequent testimony as to continuity of symptomatology, a 
new examination is required.

With regard to the Veteran's claim for service connection for 
a psychiatric disability, including PTSD, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).

A determination that a Veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a Veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety of 
other types of evidence.  Gaines v. West, 11 Vet. App. 353, 
359 (1998).  The United States Court of Appeals for Veterans 
Claims has held that receiving enemy fire or firing on an 
enemy can constitute participation in combat.  Sizemore v. 
Principi, 18 Vet. App. 264 (2004).  

The Veteran's medical records reveal diagnoses of various 
psychiatric disabilities, including PTSD.  Such records 
include, but are not limited to, a February 2006 written 
statement from a medical professional, a May 2006 VA 
neuropsychology note, and a February 2007 VA telemedicine 
note. 

The Veteran has claimed various stressors, some of which were 
related to traumatic combat experiences in Somalia, some 
which were not combat related, and others which appear to 
have occurred outside of service.  The stressors reported by 
the Veteran include the following: the detainment of his unit 
by police in Panama in November or December 1990, 
transporting prisoners of war during Operation Restore 
Hope/Operation Comfort in Turkey in August 1991, being 
ambushed and injured while riding in a convoy from the 
airport in Mogadishu, Somalia in 1992, the death of service 
members from a fellow Blackhawk unit during a friendly fire 
incident while stationed in Germany in April 1994, and being 
involved in a near fatal automobile accident near Columbus, 
Ohio after discharge from service. 

The record contains competent evidence of a PTSD diagnosis 
that may be related to the Veteran's service.  An examination 
is needed to determine whether the Veteran has PTSD which may 
be related to service, particularly the reported combat 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to 
determine the etiology of any current 
hypertension.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is as least as likely as not (50 
percent probability or more) that 
hypertension was present in service; had 
its onset in service; or is related to 
any disease or injury in service, 
including the in-service high blood 
pressure readings. The examiner must 
provide a rationale for each opinion.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history; and such reports must be 
considered in formulating any opinions.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and etiology of the Veteran's 
current psychiatric disabilities, 
including PTSD.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for
review; consideration of such should be 
reflected in the
completed examination report or in an 
addendum.

The examiner should opine as to whether 
it is at least as
likely as not (50 percent probability or 
more) that any of the Veteran's 
psychiatric disabilities are 
etiologically related to the Veteran's 
service.  The examiner must provide a 
rationale for each opinion.

If the examiner finds that the Veteran 
meets the criteria for a diagnosis of 
PTSD, the examiner should specify the 
stressors supporting the diagnosis.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
participation in combat; and such reports 
must be considered in formulating any 
opinions.

3.  If the examiner diagnoses PTSD based 
on non-combat stressors during service, 
the agency of original jurisdiction 
should seek credible supporting evidence 
from the service department.  If 
additional information is needed from the 
Veteran before such development can be 
undertaken, he should be advised as to 
the information that he must provide.

4.  If any benefit sought on appeal 
remains denied, issue
a supplemental statement of the case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


